Citation Nr: 1533568	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-15 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability other than posttraumatic stress disorder (PTSD), to include bipolar disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 28, 1978 to October 30, 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Boise, Idaho RO, which denied service connection for bipolar disorder and schizophrenia.  In January 2008, a hearing was held before a Decision Review Officer at the RO in San Diego, California.  In January 2011, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  At the videoconference hearing the Veteran sought, and was granted, a 60 day abeyance period for submission of additional evidence; such time period expired and no additional evidence was received.  In May 2011, the Board remanded the matter for additional development.

While the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009), found that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, it also held that where, as here, there is a final agency decision denying a claim based on a specific diagnosis (here, an unappealed June 1983 rating decision denied service connection for adjustment disorder with depressed mood and antisocial personality, and an unappealed December 2004 rating decision denied service connection for PTSD), and subsequently a new and different diagnosis is submitted for VA's consideration (here, bipolar disorder and schizophrenia), the later diagnoses must be considered factually distinct from the first and must be considered to relate to a separate claim.  Accordingly, the issue before the Board is characterized as service connection for a variously diagnosed psychiatric disability other than PTSD and adjustment disorder with antisocial personality, to include bipolar disorder and schizophrenia.





FINDING OF FACT

A chronic acquired psychiatric disability other than PTSD was not manifested in service, and any such current disability (to specifically include bipolar disorder and schizophrenia) is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability other than PTSD (to include bipolar disorder and schizophrenia) is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in August 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  During the January 2011 videoconference Board hearing, the undersigned advised the Veteran of what is still needed to substantiate this claim (evidence that his psychiatric disability is related to his service); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claim.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The AOJ arranged for a VA examination in December 2011.  As will be discussed in greater detail below, the Board finds the examination report to be adequate for rating purposes, satisfying the mandate of the May 2011 remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Pursuant to the Board's remand instructions, the AOJ made several requests to secure for the records all records of VA treatment the Veteran received prior to 1982, as well as any non-electronic records from January 1982 to the present.  An April 2014 response stated, "A thorough search of our systems of records has revealed that we have no non-electronic medical reports which are responsive to your request for any and all medical reports dated 1/1/1982 to present."  In November 2014, the Chicago VA Medical Center stated that it had received the AOJ's request for electronic and non-electronic reports dated prior to 1982 and from January 1986 to the present, and noted noting that when the non-electronic reports were received they would be forwarded to the AOJ; the response also noted that additional time was needed to complete the processing of the request due to volumes of records, stating that all or a portion of the records had been retired to the VA Federal Records Center.  In January 2015, the remaining non-electronic treatment records for the Veteran, consisting of hospitalization records from 1983, were received.  Notably, in April 2014 the Veteran stated that "there are no VA records from 1982".  The remand instructions are fulfilled.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a claim of service connection, there must be evidence of: (1)  a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

[The Board notes that because the Veteran did not have 90 days of active duty service, the chronic disease (to include psychoses such as schizophrenia) presumptive provisions under 38 U.S.C.A. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.]

The Veteran's STRs include Trainee Discharge Program (TDP) counseling sessions noting the Veteran's behavior in service.  In September 1978, he did not want to share when told to do so and he talked in formations.  He stated that he only wanted the money from the Army and nothing else.  He had been found hiding in the latrine while other members of the platoon did their share of work in cleaning the barracks and areas of responsibility.  His negative attitude persisted and he admitted he was a shirker.  He claimed his problems were related to his girlfriend being pregnant.  He was transferred to a new platoon and continued to run away from his duties and talk constantly, despite counseling by his drill sergeants on numerous occasions.  It was observed that he was extremely egocentric and had no respect for any of his superiors or peers, doing only as he pleased.  In October 1978, he continued to be counseled concerning his negative attitude and stated that he made a mistake coming into the Army as he could never become a soldier; the sergeant opined that the Veteran would never become a productive soldier and should be discharged for the good of the service.  In an October 1978 proposal for discharge from the TDP, the commanding officer's reasons for the proposed action included that the Veteran was hostile towards the military and repeatedly displayed contempt for authority.  In virtually every counseling session during which obedience to orders was discussed, eh stated that he only did what he wanted to do; despite corrective counseling, this attitude persisted.  Because of his potential, everyone attempted to effect an attitude change in the Veteran prior to resorting to harsher measures.  When Article 15 proceedings became warranted, his recalcitrant attitude was even more apparent, and punishment caused no perceptible change in his performance.  The commanding officer opined that the Veteran would never be a productive soldier and would remain a disciplinary problem if he remained in service.

In January 1983, February 1983, and June 1983, the Veteran was admitted for psychiatric treatment.  In January 1983, he was treated for chronic ethanol abuse and antisocial personality disorder.  In February 1983, he self-referred for help with suicidal ideation; the diagnoses included adjustment disorder with depressed mood and continuous cannabis abuse.  No prior psychiatric treatment or hospitalization was noted.  In June 1983 it was noted that he had been living in a transient hotel prior to admission.  He complained of getting more despondent with his life and lack of accomplishments and he was therefore becoming suicidal; the diagnoses were dysthymic disorder and mixed personality disorder.  He was released to the Human Resources and Services Institute for temporary housing and continued therapy.

In December 1986, he was admitted with a diagnosis of alcohol dependency.  In April 1992, he was admitted for polysubstance dependence.  In November 1996, he was hospitalized with a diagnostic impression of mood disorder, not otherwise specified, rule-out organic mental disorder.  In June 1997, he was hospitalized for one month; the discharge diagnoses included continuous alcohol, cocaine, and nicotine dependence; mixed substance abuse in remission; and mixed personality disorder with narcissistic and antisocial features.  In June 1999, he was hospitalized for alcohol dependence.  On May 2000 VA treatment, the diagnostic impressions included polysubstance abuse and organic brain syndrome.  On July 2000 VA treatment, the diagnostic impressions included rule-out cyclothymia, rule-out organic brain syndrome, history of depression per chart, and history of polysubstance dependence in early remission.  On May to July 2003 VA treatment, the diagnostic impressions included history of major depression.  In November 2005, he was admitted with diagnoses of depression not otherwise specified; rule-out dysthymic disorder; rule-out major depressive disorder with possible psychotic features; alcohol dependence in sustained remission; and history of marijuana and cocaine abuse in sustained remission.

On a May 2006 psychiatric review form, VA psychiatrist Dr. Saunders stated that the Veteran's diagnoses included schizophrenia, mood disorder, and rule-out PTSD.  Dr. Saunders noted that the Veteran experienced mood swings, irritability, severe depression, auditory hallucinations, and daytime intrusive thoughts of childhood trauma.  Dr. Saunders stated that VA records date back to a mood disorder diagnosis in 1997, with other diagnoses of schizoaffective disorder, PTSD, and cyclothymia.

On October 2006 VA treatment, the assessments included schizoaffective disorder vs. depression with psychotic features, alcohol and crack cocaine dependence in remission since May 2002, and a PTSD diagnosis was unclear.

On a November 2006 psychiatric review form, Dr. Saunders stated that the Veteran's diagnoses included depression with psychotic features and PTSD.  He noted that the Veteran's history included being a victim of child abuse, as well as hospitalizations in December 1996 and November 2005.

In a January 2007 statement, a treating VA provider stated that the Veteran has a diagnosis of schizophrenia and alcohol abuse by history and attended therapy regularly.  In a separate January 2007 statement, Dr. Saunders stated that the Veteran had been a patient of the Mental Health Clinic since December 2005, and was being treated for depression with psychotic features (vs. schizoaffective disorder).

In a November 2007 statement, VA psychiatrist Dr. Flood stated that he first evaluated the Veteran in September 2005 and began treating him in July 2007.  Dr. Flood noted that the Veteran had previously been treated on multiple occasions at about ten different VA hospitals, with the majority of his treatment in Chicago; he had also received a considerable amount of psychiatric treatment in Los Angeles, where he was admitted three times in 2006 for depression and auditory hallucinations.  Dr. Flood noted the Veteran's report that he experienced auditory hallucinations while he was in the Army around August/September 1978; the Veteran reported that because of these voices, telling him that his fellow soldiers were trying to kill him, he asked for an early separation from the Army in September 1978 and was discharged in October 1978.  Dr. Flood stated that the Veteran continued to experience auditory hallucinations that had been only partially treated with antipsychotic medications, he continued to be unemployable, and he last worked in 2001.  Dr. Flood supported the Veteran's desire to be evaluated for a service connected disability.

In a December 2007 statement, the Veteran's primary psychotherapist Dr. Cook opined that he suffered from treatment refractory psychotic depression and continued to experience intermittent auditory hallucinations, which he reported started while on active duty in the Army, in August or September 1978.  Dr. Cook supported the Veteran's request for an evaluation to determine if he qualifies for a service-connected disability.

At the January 2008 RO hearing, the Veteran testified that during service he told the captain he was hearing voices that were telling him his fellow soldiers were trying to kill him.  He testified that he did not want to be enlisted and was told he would be discharged.  He testified that he did not receive any psychiatric treatment in service; after service, he self-treated with alcohol and drugs to quell the voices in his head but he had now been sober for six years.  He testified that schizophrenia and bipolar disorder were diagnosed 2005.

In a September 2008 statement, VA psychiatrist Dr. West stated that the Veteran had been in the outpatient dual diagnosis program since 2006; he had a history of long term psychotic symptoms often associated with alcohol abuse.  Dr. West's diagnoses were paranoid schizophrenia and alcohol abuse.

A June 2009 letter from the Reno VA Medical Center stated that the Veteran had been accepted as a client of the vocational rehabilitation program/compensated work therapy program.  The letter noted that the Veteran had been severely disabled by his diagnosed disabilities of bipolar disorder and schizophrenia.

At the January 2011 Board hearing, the Veteran testified that during service, when he went out in the field, he began having auditory hallucinations; he told the company commander what was happening and was told not to worry about it as he would be sent home.  He testified that after service, he became homeless and drank to excess to quiet the voices.  He testified that he topped drinking but still heard voices and saw visions, and had bipolar disorder and schizophrenia diagnosed with schizophrenia and bipolar disorder.  He testified that after service he first sought treatment at the Chicago VA Medical Center in 1979 or early 1980.

In February 2011, the Veteran submitted a statement from his high school friend, who described how the Veteran had changed during service.  He stated that the Veteran told him he was hearing voices and seeing visions in the Army, and that he visited the Veteran in a psychiatric ward between 1979 and 1981.

In May 2011, the Board remanded this matter for a medical opinion as to whether any current psychiatric disability is related to the Veteran's experiences in service, to include as related to the problems noted in the TDP (Trainee Discharge Program) counseling reports.

On December 2011 VA examination, the Veteran reported that he began hearing voices and seeing visions in service, in 1978.  He reported that he told his company commander that he was hearing voices of "white people who were trying to kill him", and he saw "white people with a rope" calling him derogatory racial terms.  He reported that he was told not to worry about it and that they were going to send him home; he stated that three days later, he was sent home with an honorable discharge, after which he was homeless and began drinking a lot.  He sought VA treatment in 1983; after reporting that if he drank he did not hear the voices or have visions, he was told he was an alcoholic.  He reported having suicidal thoughts and was hospitalized for 9 to 12 days.  He reported that every time he quit drinking, the voices would come back; after researching, he believed the substance abuse is often seen with schizophrenia.  He reported that he was admitted to a domiciliary in 2006 for 6 months for alcohol rehabilitation and was later started on psychiatric medication; he was told at that time that he has schizophrenia due to a chemical imbalance in his brain.  He reported that with his current medications he still hears voices from time to time but not as frequently.  Following a mental status examination, the diagnoses included depressive disorder not otherwise specified with psychotic features, and alcohol dependence in sustained full remission; further assessment would be warranted to formally determine he had a personality disorder.  The examiner opined that the TDP Counseling reports indicate behaviors more consistent with disordered personality than mood or psychotic disorders.  The examiner opined that the Veteran's psychiatric disability was less likely than not (less than 50 % probability) incurred in or caused by service, further opining that his mental health complaints are likely the result of multiple factors, including family of origin issues (such as physical abuse) and the psychosocial consequences of his maladaptive personality traits (which likely began prior to his military service).  The examiner opined that there does not appear to be significant evidence that the symptoms originated during, or were worsened as a result of, his military service.

Additional VA treatment records through October 2014 reflect treatment for various diagnosed psychiatric disabilities with no further opinions regarding etiology.

Social Security Administration records reflect that the Veteran was granted disability benefits due to a primary diagnosis of schizophrenic, delusional (paranoid), schizoaffective, and other psychotic disorders, with a disability onset date of September 2005.

A chronic psychiatric disability was not noted in service or clinically noted post-service prior to 2005.  As the December 2011 VA examiner noted, the TDP Counseling reports in service indicate behaviors more consistent with disordered personality than mood or psychotic disorders.  The examiner opined that the Veteran's psychiatric disability was less likely than not (less than 50 percent probability) incurred in or caused by service, further opining that his mental health complaints are likely the result of multiple factors, including familial origin issues (such as physical abuse) and the psychosocial consequences of his maladaptive personality traits (which likely began prior to his military service).  The examiner opined that there does not appear to be significant evidence that the symptoms originated during, or were worsened as a result of, his military service.  Consequently, service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(a)(b).  

The Board finds that the December 2011 VA examiner's report concluding that the Veteran does not have a current psychiatric disability related to service warrants substantial probative weight, as it reflects consideration of the findings and statements made by the Veteran throughout the pendency of this claim, and explains why the complaints and findings do not support a nexus between any current diagnosis of a psychiatric disability and the Veteran's service.  

The Board finds that the service and postservice treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  Highly probative medical evidence (the 2011 VA psychological opinion with clear explanation of rationale) weighs heavily against a finding that any current acquired psychiatric disability is related to the Veteran's service.  The December 2011 examination report reflects familiarity with the record, notes all necessary findings, and includes an explanation of rationale that cites to the factual data.  The Board finds it to be adequate for rating purposes.  

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter has no probative value.  

The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion regarding a psychiatric diagnosis (and its relationship to a known event in service).  A mental disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372, 1377.  The etiology of a psychiatric disease is a matter of medical complexity.  The Veteran is a layperson and does not cite to any supporting medical opinion or treatise evidence.  His opinion in this matter has no probative value.  

As a chronic acquired psychiatric  disability is not shown to be related to the Veteran's service/complaints therein, the preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability other than PTSD, and the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for a variously diagnosed psychiatric disability other than PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


